DREW, J.
This case was fixed regularly for trial in this court, and appellants have made no appearance. They have neither argued the case nor filed brief. There is no error patent on the face of the record, and appellants have pointed out no error in the judgment appealed from.
The judgment is presumed to be correct, and, in the absence of assistance from appellants, this court will not seek to detect errors therein not patent on the face of the record. Bynum vs. Lieber, 155 La. 760, 99 So. 590; Schwan vs. Peterman, 123 La. 732, 49 So. 486; Arkadelphia Milling Co. vs. Anders et al., 5 La. App. 193; Suc. of Suner, 5 La. App. 121; Blasdel vs. McElroy, 7 La. App. 109.
It is therefore ordered, adjudged, and decreed that the judgment of the lower court be affirmed, with costs.